DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1, 2, 4-6, 8, 9, and 19 are rejected under 35 U.S.C. 102 as being anticipated by Fukuda (JP Pub: 2015219718) (applicant supplied reference).
Regarding claim 1, Fukuda teaches: A print management device comprising: an estimation unit that estimates a completion prediction time of a print process that is planned in advance according to a processing capability of a printing device [claim 1], the estimation unit estimating, in response to occurrence of an abnormality in the printing device, the completion prediction time based on actual performance information on the processing capability from a start of printing by the printing device to the Regarding claim 2, Fukuda futher teaches: The print management device according to claim 1, wherein the recovery time is calculated based on a statistical value obtained by statistical analysis of records of time needed to deal with the abnormality at previous occurrences of the abnormality [p0039].
Regarding claim 4, Fukuda further teaches: The print management device according to claim 1, wherein the recovery time varies according to one or more workers who deal with the abnormality [claims 9 and 10, p0076]. 	Regarding claim 5, Fukuda further teaches: The print management device according to claim 2, wherein the recovery time varies according to one or more workers who deal with the abnormality [claims 9 and 10, p0076]. 	Regarding claim 6, Fukuda further teaches: The print management device according to claim 3, wherein the recovery time varies according to one or more workers who deal with the abnormality [claims 9 and 10, p0076].Regarding claim 8, Fukuda further teaches: The print management device according to claim 1, wherein the recovery time is set with respect to a type of the abnormality [claim 11, p0054, p0073, p0074]. 	Regarding claim 9, Fukuda further teaches: The print management device according to claim 1, wherein the abnormality causes a delay in a period during which the print process is performed [claims 9 and 11].

Claim 19 has been analyzed and rejected with regard to claim 1 and in accordance with Fukuda’s further teaching on: A non-transitory computer readable medium storing a program causing a computer to execute a process for print management [p0078].

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (JP Pub: 2015219718) (applicant supplied reference). 	Regarding claim 3, Fukuda further teaches: The print management device according to claim 2, wherein the statistical value is obtained by statistical analysis of .

Regarding claim 7, Fukuda further teaches: The print management device according to claim 4, wherein the one or more workers who deal with the abnormality include a plurality of workers, and the estimation unit estimates the completion prediction time based on a number of the plurality of workers and the recovery time of each of the plurality of workers [claim 12, p0076 (For instance, a paper jam may occur several times during a process and multiple operators may happen to correct the jams and estimation would be based on recovery time of each of the operators.)].  Therefore, it would have been obvious to a skilled in the art before the effective filing date of the claimed invention to apply Fukuda’s teaching to a scenario of multiple errors to be encountered by multiple operators with different recovery time for overall time estimation.6.	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (JP Pub: 2015219718) (applicant supplied reference) and in further view of Rai et al (US Pub: 2013/0128303) (applicant supplied reference). 	Claim 10 has been analyzed and rejected with regard to claim 1.  Fukuda does not specify a second printer.  In the same field of endeavor, Rai et al further teaches: at least one second printing device which is different from the at least one first printing device is assigned to the printing in addition to the at least one first printing device for the print process, the completion prediction time of the print process based on actual performance information on a processing capability of the at least one first printing device from a time when the at least one first printing device starts the printing in the print process to a time when the at least one second printing device starts the printing in the print process and statistical information on a processing capability of the at least one second printing device until the second printing device starts the printing in the print process [p0057-p0059 (Process time may be monitored for both printers processing one job split into two batches.)]; and a notification unit that notifies the completion prediction time which is estimated by the estimation unit [p0055, p0056].
Therefore, given Fukuda’s prediction on printing time based on printer’s actual capability data and Rai et al’s prescription on evaluating two printers’ process speed, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to determine combined processing time of multiple printers for estimating completion time of a print job.
 	Regarding claim 11, the rationale applied to the rejection of claim 10 has been Regarding claim 12, the rationale applied to the rejection of claim 11 has been incorporated herein.  Rai et al further teaches: The print management device according to claim 11, wherein the characteristic includes at least one of a print method, a type of a recording medium, and a color type used for the printing device [p0031, p0032 (Capability data would indicate color capability.)].
7.	Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (JP Pub: 2015219718) (applicant supplied reference) and Rai et al (US Pub: 2013/0128303) (applicant supplied reference); and in further view of Tetsu (JP Pub: 07-168684). 	Regarding claim 13, the rationale applied to the rejection of claim 10 has been incorporated herein.  Fukuda in view of Rai et al further teaches: The print management device according to claim 10, wherein the notification unit notifies that a printing device which is estimated based on the actual performance information among the plurality of printing devices is at least one candidate for the at least one second printing device, and the estimation unit estimates the completion prediction time of the print process based on the actual performance information of the first printing device, and the statistical information on the processing capability of the second printing device which is .  
Given Fukuda’s teaching on estimating job completion time based on data from actual experimentation and Rai et al’s disclosure on selecting multiple compatible printers based on their capabilities for completing one print job based on each corresponding printing rate, it would have been obvious to combine the teaching of the two to predict the overall printing time from the combined printers.
However, Fukuda in view of Rai et al does not indicate that the second printer is not selected ahead of time or used over the completion prediction time of the print process.  In the same field of endeavor, Tetsu teaches that a second printer is not selected ahead of time or not used over the completion prediction time of the print process to replace the first printer.  Rather, the second printer is selected as a replacement based on its compatible capability with the first printer when the first printer is busy [abstract/overview, p0044].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to select/notify the second printer based on its compatible capability to continue a print job when the first printer is in busy/error state for maintaining overall process efficiency. 
Regarding claim 14, the rationale applied to the rejection of claim 11 has been incorporated herein.  Claim 14 has been analyzed and rejected with regard to claim 13.
Regarding claim 15, the rationale applied to the rejection of claim 12 has been Regarding claim 16, the rationale applied to the rejection of claim 13 has been incorporated herein.  Tetsu further teaches: The print management device according to claim 13, wherein the at least one candidate includes a plurality of candidates, and in a case where the administrator selects a printing device from the plurality of candidates and where there is any other printing device which reduces the completion prediction time of the print process in the plurality of candidates compared to the printing device which is selected by the administrator, the notification unit notifies the other printing device which reduces the completion prediction time of the print process [overview, p0027].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to select an optimum printer as a replacement based on processing time for improving efficiency.
Regarding claim 17, the rationale applied to the rejection of claim 14 has been incorporated herein.  Claim 17 has been analyzed and rejected with regard to claim 16.
Regarding claim 18, the rationale applied to the rejection of claim 15 has been incorporated herein.  Claim 18 has been analyzed and rejected with regard to claim 16.
Contact
8.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    /Fan Zhang/
								    Patent Examiner, Art Unit 2674